COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Esteban Blanco

Appellate case number:    01-12-00762-CV

Trial court case number: 1204524

Trial court:              247th District Court of Harris County


       Relator filed a motion to reconsider his request for temporary relief and a motion to
reconsider his petition for writ of mandamus. Relator’s motions are denied


        It so ORDERED.

Judge’s signature: /s/Rebeca Huddle
                 [] Acting individually     [El Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle.


Date October 30, 2012